DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dumpson (US 8,784,351) in view of Mayer (US 3,295,530).
As to claim 1, Dumpson teaches in figure 3 a garment comprising: a belly panel 70 configured to cover a pregnant wearer’s entire belly region beginning form the wearer’s pubic bone and extending over the wearer’s abdomen, a back panel 51-52, a front portion (upper part of 60) joined to the belly panel by a contoured front seamwork 66 and upper thigh portions (middle part of 55/56) joined to the front portions, a crotch portion (bottom part of 60), and, contiguous with the crotch portion, two inner thigh portions (Inner side of 55/56), each of the inner thigh portions configured to overlie a portion of a respective inner thigh of the wearer contiguous with the wearer's crotch.
Dumpson does not teach the crotch portion and the inner thigh portions are each comprised of an inner absorbent layer and an outermost waterproof layer to prevent leakage of fluids.

It would have been obvious to one of ordinary skill in the art before the claimed invention was filed to modify the undergarment of Dumpson with the pad of Mayer in order to provide a waterproof protection for the female wearer keeping the outer garment dry.   
As to claim 2, Dumpson teaches the contoured front seamwork 61/62/66 attaches the belly panel and the front portion 55-56 and extends substantially in a U-shape.  
As to claim 5, Dumpson teaches upper thigh portions 55/56joined to front leg portions with by curved (around the leg of the wearer) seams 58/59.  
As to claim 6, Dumpson teaches the outer layers being made of nylon (see col. 4 line 60)
As to claim 10, Dumpson teaches the front portion (upper part of 60) and the contoured seamwork (at 60) are positioned to support a protruding belly of a wearer of the garment.  
As to claim 11, the combined references (Mayer) teaches the layer chemically treated (see col. 3 line 3).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dumpson (US 8,784,351) in view of Mayer (US 3,295,530) as applied to claim 1 above, and further in view of Crosby (US 2010/0088804).
The combined references teach the device of claim 3, except the use of polyester and nylon thread used for flatlock stitching.
Crosby teaches a garment with polyester and nylon using a flatlock stitch to construct the garment.
It would have been obvious to one of ordinary skill in the art before the claimed invention was filed to modify the garment of the combined references with the threadlock stitch of Crosby in order to provide a flat seam when constructing the garment to allow for aesthetically desirable seams.  
12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dumpson (US 8,784,351) in view of Mayer (US 3,295,530) as applied to claim 1 above, and further in view of  Stearn (US 2013/0125293).
The combined references teach all the limitations of claim 12, except the use of a waterproof polymer.
Stearns teaches a garment with a DWR applied to the garment.
It would have been obvious to one of ordinary skill in the art before the claimed invention was filed to modify the undergarment of the combined references with the DWR of Stearns as DWR are commonly used for waterproofing fabric as it is a well-known/cheap way to provide waterproofing to a fabric.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dumpson (US 8,784,351) in view of Mayer (US 3,295,530) as applied to claim 1, in further view of Abrams (US 2012/0309265) .
The combined references teaches all the limitations of claim 4, except an elastic waistband.
Abrams teaches women’s leggings with an elastic waistband.
It would have been obvious to one of ordinary skill in the art before the claimed invention was filed to modify the undergarment of the combined references with the elastic waistband of Abrams to allow the garment to fit a wider range of wearers.

Response to Arguments
Applicant's arguments filed 9/17/2020 have been fully considered but they are not persuasive. The applicant argues that the device of Dumpson is for post pregnancy and not maternity.  In response to applicant's argument that of that the garment is not for maternity, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed .
In response that the reference of Mayer show the waterproofing in the buttock region and not the crotch.  The examiner is taking the teaching of waterproofing from Mayer and not the specific location.  It would have been obvious to provide the waterproofing to the entire garment.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W SUTTON whose telephone number is (571)272-6093.  The examiner can normally be reached on Monday-Thursday 8:00-6:00, Friday 7:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANDREW W. SUTTON
Examiner
Art Unit 3765



/Andrew Wayne Sutton/Examiner, Art Unit 3732                                                                                                                                                                                                        

/CLINTON T OSTRUP/Supervisory Patent Examiner, Art Unit 3732